            Case 1:19-cv-00435-DAD-EPG Document 37 Filed 02/08/21 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10
     C.H., et al.,                               No. 1:19-cv-00435-DAD-EPG
11
                          Plaintiffs,            STIPULATION AND PROPOSED ORDER TO
12                                               CONTINUE SCHEDULING CONFERENCE
                     v.
13                                               Current Scheduling Conference:   Mar. 11, 2021
     UNITED STATES OF AMERICA,
14
                          Defendant.             Continued Scheduling Conference: June 21, 2021,
15                                                                                at 9:30 a.m.

16

17

18

19
20

21

22

23

24

25

26
27

28



30
          Case 1:19-cv-00435-DAD-EPG Document 37 Filed 02/08/21 Page 2 of 3

 1                              STIPULATION AND PROPOSED ORDER

 2         IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that

 3 the Scheduling Conference in this matter shall be continued from March 11, 2021, to June 17, 2021, to

 4 allow time for the Court to resolve Defendant’s Motion to Dismiss. See ECF Nos. 15–22.

 5

 6 Dated: February 5, 2021                             MCGREGOR W. SCOTT
                                                       United States Attorney
 7
                                                By:    /s/ Joseph B. Frueh
 8                                                     JOSEPH B. FRUEH
                                                       Assistant United States Attorney
 9
                                                       Attorneys for Defendant
10                                                     UNITED STATES OF AMERICA
11                                                     BARADAT & PABOOJIAN, INC.

12                                              By:    /s/ Kevin B. Kalajian         (authorized 2/5/2021)
                                                       KEVIN B. KALAJIAN
13                                                     DANIEL R. BARADAT
14                                                     Attorneys for Plaintiffs
                                                       C.H., et al.
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      1
30
           Case 1:19-cv-00435-DAD-EPG Document 37 Filed 02/08/21 Page 3 of 3

 1                                                  ORDER

 2
            Pursuant to the parties’ stipulation filed February 5, 2021 (ECF No. 36), IT IS HEREBY
 3
     ORDERED that the initial scheduling conference in this matter shall be continued to June 21, 2021 at
 4
     9:30 a.m.
 5

 6
     IT IS SO ORDERED.
 7

 8      Dated:    February 8, 2021                           /s/
 9                                                   UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
30
